Name: Commission Implementing Regulation (EU) NoÃ 560/2013 of 14Ã June 2013 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Traditional Grimsby Smoked Fish (PGI))
 Type: Implementing Regulation
 Subject Matter: agricultural structures and production;  marketing;  production;  Europe;  foodstuff;  consumption;  fisheries
 Date Published: nan

 19.6.2013 EN Official Journal of the European Union L 167/3 COMMISSION IMPLEMENTING REGULATION (EU) No 560/2013 of 14 June 2013 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Traditional Grimsby Smoked Fish (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular the second sentence of Article 53(2) thereof, Whereas: (1) In accordance with the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined the United Kingdoms application for the approval of an amendment to the specification for the protected geographical indication Traditional Grimsby Smoked Fish, registered under Commission Regulation (EC) No 986/2009 (2). (2) The application concerns an amendment to the method of production in order to provide flexibility in the sourcing of the raw materials to now include fillets as well as fresh whole fish. (3) The Commission has examined the amendment in question and decided that it is justified. Since this concerns a minor amendment, in accordance with Article 53(2) of Regulation (EU) No 1151/2012, the Commission may adopt it without using the procedure set out in Articles 50 and 52 of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The amendment to the specification for the protected geographical indication Traditional Grimsby Smoked Fish in Annex I to this Regulation is approved. Article 2 The consolidated single document setting out the main points of the specification is set out in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 277, 22.10.2009, p. 17. ANNEX I The following amendment to the specification for the protected geographical indication Traditional Grimsby Smoked Fish has been approved: Fresh whole fish and fillets are usually sourced from Iceland, Faroe and Norway but can be sourced from other areas. ANNEX II SINGLE DOCUMENT Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) TRADITIONAL GRIMSBY SMOKED FISH EC No: UK-PGI-0105-01022-23.07.2012 PGI ( X ) PDO ( ) 1. Name Traditional Grimsby Smoked Fish 2. Member State or Third Country United Kingdom 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.7. Fresh fish, molluscs, and crustaceans and products derived there from 3.2. Description of product to which the name in point 1 applies Traditional Grimsby Smoked Fish are fillets of cod and haddock, weighing between 200 and 700 grams, which have been cold smoked in accordance with the traditional method within the defined geographical area. They are cream to beige in colour, with a dry texture and a smoked slightly salty flavour. They are sold to a range of outlets, as processed, in purpose built cartons (whose weight must not exceed 5 kilograms) or in individual vacuum packs. 3.3. Raw materials (for processed products only) Whole fish and fillets of cod and haddock, weighing between 200 and 700 grams 3.4. Feed (for products of animal origin only) N/A 3.5. Specific steps in production that must take place in the identified geographical area All brining and smoking of the filleted fish. 3.6. Specific rules concerning slicing, grating, packaging, etc. The smoked fish are packed into interleaved shallow purpose built cartons or in individual vacuum packs in order to maintain freshness. 3.7. Specific rules concerning labelling N/A 4. Concise definition of the geographical area The town of Grimsby, as defined by its administrative boundaries, in the district of North East Lincolnshire. 5. Link with the geographical area 5.1. Specificity of the geographical area The characteristics of Traditional Grimsby Smoked Fish are linked to the geographical area on the basis of tradition, reputation, the smoking process and the skills of those involved in the process. Skills which have been passed down from generation to generation. The port of Grimsby is unique in England in that it is sited on a promontory, which separates the Humber Estuary from the North Sea. This position exposes the port to cool dry winds off the sea and estuary which aid the process of traditional fish smoking by keeping mean summer maximum temperatures below 20 degrees Celsius, which is significantly cooler than inland. Across the UK the town of Grimsby is synonymous with the processing of fish. The port and town regard it as a matter of pride that for over a century the many fish merchants have been able to supply most types of fish to anywhere in the country and more recently even further into Europe. Traditional Grimsby Smoked Fish is one of the most important products associated with the port. The tradition and processes involved can be proven and demonstrated back to the late 19th century. Grimsby has been synonymous with fish smoking in the UK since 1850 when the railway first allowed the rapid transportation of smoked fish to London and eventually to every corner of the country. At that time, of course, no refrigeration equipment or ice making capability now used so extensively in the preservation of fresh and perishable produce such as fish existed. In order to keep and extend the shelf-life of their perishable products the choice was salting, drying, smoking or a combination of all of these. Traditional fish smoking in Grimsby has continued to be successful despite the preference for mechanical kilns in other parts of the country. For much of the first half of the 20th century the port of Grimsby was the largest fishing port in the world. Its position amongst names such as Vigo, Esbjerg, Boulogne sur Mer and Bremerhaven with which the town is twinned is unassailable. The town today is still the largest centre of fish production in the UK with 106 companies currently members of the Grimsby Fish Merchants Association. This diverse merchanting base has always been the ports strength and has resulted in Grimsby Fish Markets pivotal role in wet fish sales not only in the UK but also at a European level. 5.2. Specificity of the product Traditional Grimsby Smoked Fish are fillets of cod and haddock, weighing between 200 and 700 grams. They are cream to beige in colour, with a dry texture and a smoked slightly salty flavour. The fillets of fish have been cold smoked in accordance with traditional methods and skilled know-how which has been handed down over generations these include: filleting the whole fish by hand, brining the fillets of fish, placing the filleted fish on speats, in the smokehouse chimneys at heights that suit the cold smoking process. Preparing the base of the smokehouse to be laid with a covering of sawdust where fire is introduced to start the sawdust smouldering. Monitoring the rate at which the fish is smoked is dependent on the size of the fish, and the ambient temperature and humidity. Regular monitoring of the smoking process by skilled smokers is carried out to ensure the fish is smoked evenly, moving and removing fish when necessary. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) Grimsbys position on the east coast has a second advantage of being a place in the UK which is least prone to humid rain bearing south westerly winds which prevail in most other parts of the UK. It has a maritime climate, which means that although there are only small fluctuations in seasonal weather on a day to day basis the weather can be changeable. The experience and expertise required to smoke fish successfully in the traditional way can only be learnt over many years with the knowledge often being handed down over generations. This in contrast to the modern mechanical kiln, which is a sealed oven that is electrically heated and regulated simply by turning dials. Due to these sustainable sources and being able to take advantage of Grimsbys strategic position at the centre of a chilled fish distribution network daily supplies of freshly smoked fish can be guaranteed anywhere in the country. Grimsby is fortunate in that it can source its fish from such a wide area that an experienced buyer can normally find some fish which is suitable for smoking whatever time of the year. In order to smoke the fish successfully the fish smoker has to allow for the many variables of fish, season and weather. In Grimsby generations of expertise enables the traditional fish smoker to produce a consistent quality product by touch and eye alone. Traditional Grimsby Smoked Fish is highly praised by the food industry at large, such as Waitrose whose fish buyer has stated that With modern-day kilns you just dont get that depth of flavour. With traditional fish, its like eating something completely different. The real thing is amazing. Unbeatable. Smoky. Rich. Perfect. Equally the traditional fish smoking methods are well appreciated by chefs alike. Rick Stein states Ive visited Grimsby and was amazed at the skill involved in traditional fish smoking. Its worlds apart from computer-controlled kiln drying. Chef Mitch Tonks also believes the traditional smoking method makes all the difference to taste of the fish and enhances its organoleptic qualities; They cure their fish in the traditional way and smoke them in old smokehouses which smell gorgeous, and Im sure this helps the flavour. They use only large haddocks and the result is a perfect balance of smoke and sweet fish. Grimsby smoked fish is served in many of the countrys finest eateries, including J Sheekey, Scotts and even Delia Smiths Norwich City Football Clubs restaurant. Regular supplies are sent to the Royal household. Legend has it that the Queen ate it for breakfast the morning after her 1947 marriage to Prince Philip. Reference to publication of the specification (Article 5(7) of Regulation (EC) No 510/2006) http://archive.defra.gov.uk/foodfarm/food/industry/regional/foodname/products/documents/grimsby-fish-spec-120619.pdf (1) OJ L 93, 31.3.2006, p. 12. Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs.